Exhibit 10.7(a)

 

AMENDMENT NO 1, dated as of March 12, 2004, to the Registration Rights Agreement
dated as of August 1, 2000, as amended (the “Registration Rights Agreement”),
between Blyth. Inc., a Delaware corporation (the “Company”), and Robert B.
Goergen (the “Executive”). Unless otherwise defined herein, capitalized terms
used herein shall have the same meanings as are ascribed thereto in the
Registration Rights Agreement.

 

WHEREAS, the Company and the Executive desire to amend the Registration Rights
Agreement so as to extinguish the right of the Successors to require that such
public offer and sale of the Registrable Securities be firmly underwritten by
underwriters selected by the Successors and the correlative obligation of the
Company to buy back such Registrable Securities pursuant to Section 9 of the
Employment Agreement if the Company and the Successors are unable to obtain the
commitment of such underwriters to firmly underwrite the offer and sale of such
Registrable Securities.

 

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

 

1.                                     Section 1.2(b) of the Registration Rights
Agreement is hereby deleted in its entirety.

 

2.                                     Except as amended hereby, the
Registration Rights Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

 

 

Blyth, Inc.

 

 

 

 

 

By:

/s/ Robert H. Barghaus

 

 

 

Its: Chief Financial Officer

 

 

 

 

 

The Executive:

 

 

 

 

 

/s/ Robert B. Goergen

 

 

Robert B. Goergen

 

--------------------------------------------------------------------------------